Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 repeats the list format “a, b , a, b” and should be removed
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bicocchi et al (WO2017016676A1 published 02/02/2017; hereinafter Bicocchi) in view of Hale (US20090155838A1 published 06/18/2009).
Regarding claim 1, Bicocchi teach a device for collecting, preserving and/or transporting isolated biological samples (preservation by means of formalin of human tissues – page 1 line 9), comprising: 
a) a first container (a receptacle 2 – Fig. 2) adapted to house said biological samples, which comprises a predetermined amount of a first solution (a receptacle with a buffer solution – page 1 line 13); and
 b) a second container comprising a predetermined amount of a second solution (capsule 4 contains 9 mL of formalin – page 7 lines 13-14), said first and second solutions forming "in situ" a fixative  
a) said first container (a receptacle 2 – Fig. 2) comprises of: 
a reservoir (space inside the receptacle 2 – Fig. 2) containing said predetermined amount of said first solution (a receptacle with a buffer solution – page 1 line 13); and 
a female cap comprising puncturing means (a piercing cap 3 is a female cap that connects to the receptacle 2 – Fig. 2), said first container being freely opened and tightly closed thanks to the coupling between said female cap and said reservoir (the receptacle 2 is threaded together with the piercing cap 3 and is capable of being unthreaded – Figs. 6-7B); and 
b) said second container comprises a predetermined amount of said second solution (Bicocchi teaches formalin which is an aqueous solution of formaldehyde – page 10 line 6), and is a male cap (capsule 4 is a male cap connected to the receptacle 2 – Fig. 2) comprising the separating means (a protective film separates the capsule 4 and the receptacle 2 – Fig. 2), -2-Atty. Docket No. 191188E85 
said female cap (a piercing cap 3 – Fig. 2) being able to be coupled both to said reservoir and to said male cap (the piercing cap 3 is attached to the receptacle 2 and 
wherein said first solution (a receptacle with a buffer solution – page 1 line 13) is an aqueous solution, said second solution is formaldehyde (“said second solution is formaldehyde” in interpreted under BRI to read on a solution containing formaldehyde) (Bicocchi teaches formalin which is an aqueous solution of formaldehyde – page 10 line 6) and said fixative is formalin (the capsule 4 contains formalin – page 10 line 6).
However, Bicocchi does not teach a first solution buffered at pH values between 6.0 and 8.0.
Hale (paragraph 17) teaches a kits for collecting, assaying and stabilizing a biological sample with an aqueous solution buffered at pH values between 6.0 and 8.0 (a PBS buffer with a pH of 7.4 – paragraph 132). It would be advantageous to use a phosphate buffer for high buffer capacity and reduce cost. 
It would have been obvious to modify the device, as taught by Bicocchi, with the PBS buffer with a pH of 7.4, taught by Hale, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Bicocchi and Hale both teach devices for holding biological samples.
Regarding claim 3, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said first solution is buffered at pH values between 6.7 and 7.4 (a PBS buffer with a pH of 7.4 – Hale paragraph 132).
Regarding claim 6
Regarding claim 7, Bicocchi, modified by Hale, teaches the device according to claim 6, wherein said one or more holes are circular sector openings (the piercing cap 3 has circular holes that allow fluid passage – Figs. 9C-D).
Regarding claim 8, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said puncturing means are a cross punch ((the piercing cap 3 has cross shaped piercing pins – Figs. 6 and 9D)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bicocchi, modified by Hale, in view of Wolstoncroft (US Patent No. 4,592,934 A published 06/03/1986)
Regarding claim 4, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said predetermined amount of formaldehyde is between 2% and 6% by weight with respect to the total volume of formalin (4% buffered formalin – Bicocchi page 1 line 22).
However, Bicocchi, modified by Hale, does not teach a predetermined amount of buffered aqueous solution is between -3-Atty. Docket No. 191188E8594% and 98% by weight. (Bicocchi, modified by Hale, teaches a buffered aqueous solution that is 81% -3-Atty. Docket No. 191188E85by weight with respect to the total volume of formalin).
Wolstoncroft teaches a predetermined amount of aqueous solution is between -3-Atty. Docket No. 191188E85 94% and 98% by weight (about 95 percent by weight of water – column 4 lines 17-18). It would be advantageous to use a 95% aqueous solution to improve upon what is already generally known to determine an optimum combination of percentages. See In re Peterson 315 F.3d 1325 (Fed. Cir. 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer percentage, as taught by Bicocchi as modified by Hale, with percentage, taught by Wolstoncroft, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because modifying the buffer percentage can be carried out by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
	Point 1: Applicant’s addition arguments with respect to the 102 rejection of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Point 2: In response to applicant's argument against Bicocchi in view of Hale that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “the additional female cap (112) which, by hermetically closing the first container (11), allows the first and second container to be handled separately (i.e., when they are decoupled)”, “present invention provides for adding undiluted formaldehyde”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Point 3: The applicant's arguments that “Bicocchi does not describe further lids that allow to decouple the container” and “Hale does not describe the possibility that the two containers, each containing a liquid agent, can be in any way decoupled” are not persuasive because both Bicocchi (Figs. 7A-B) and Hale (threads 107 – Fig. 1D) teach threaded connections. It would have been obvious to one of ordinary skill that threaded connections can be undone by simply untwisting the connections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

/T.C.S./Examiner, Art Unit 1796                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797